DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                             Status of the Claims
2.	Claims 1-14 are currently pending. Claims 8-12 have been withdrawn as being drawn to non elected inventions in the response filed on 06/09/2021.  Claims 1-7 and 13-14 are currently under examination. This office action is in response to the amendment filed on 10/19/2021.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 2 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims 2 and 14 indicate that the copolymer in the composition is a block copolymer in which a silicon containing polymer containing a structural unit from styrene substituted with a silicon containing group an either a 

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-7 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Concerning claims 1 and 13 the claims recite in multiple locations “a unit comprised of” a particular compound which renders the claim indefinite as the boundaries of the final unit structure are not clear how the unit structure can be comprise of a compound when the unit structure is polymerized and the compound is not polymerized.   The examiner believes that the structure that applicant is trying to indicate can be more clearly indicated by using the language of “results from polymerizing” instead of “comprised of”. 
Concerning claim 7 the claim indicates that he unit structure B comprised of an aromatic group containing vinyl compound containing no hydroxyl group is a unit structure including vinyl naphthalene, which renders the claim indefinite as it is appears to indicate that the unpolymerized compound is part of the polymerized structure and it is not clear how this can be. 
Concerning claim 13 the claims recited “the copolymer in the composition” which renders the claim indefinite as there is no antecedent basis for the indication of the “the composition”
Claims 2-7 and 14 have been rejected as being dependent from a rejected base claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 3-6, 13 are rejected under 35 U.S.C. 103 as being unpatentable over GB ‘098 (GB 1439098).
Concerning claim 1 and 3 GB ‘098 teaches a composition that comprises a copolymer having from 30 to 85 % by weight of a monomer that can be p-tert butyl styrene corresponding to the claimed unit structure A, 5 to 60 % by weight of an acrylic acid ester having 1 to 12 carbon atoms in the alcohol part or a methacrylic ester containing from 2 to 12 carbon atoms in the alcohol part corresponding to the claimed unit structure C, and 10 to 30% by weight of a hydroxyalkyl ester or (meth)acrylic acid containing 2 to 4 carbon atom is in the hydroxyalkyl group corresponding to the claimed unit structure D  (pg 2 lines 10-30).  Additionally from 50 to 100 mol % of the free hydroxyl group of the hydroxyalkyl ester of (meth)acrylic acid have be reacted with  at least one aliphatic or cylco aliphatic dicarboxylic acid anhydride resulting in an acid group (pg 2 lines 20-30), which would also be considered to provide a structure of the claimed units structure D as both the OH group and the carboxylic acid group would be considered to be crosslink forming groups and the reaction of a dicarboxylic acid anhydride with an OH group would result in an COOH group being formed. 
GB ‘098 additionally teaches that the first monomer unit which can be p-tertbutyl styrene can be other aromatic monomers such as styrene alpha methylstyrene, or chlorostyrene and can be mixture thereof (pg 2 lines 10-20). This indicates that both a p-tert butyl styrene of the claimed unit (A) and an additional aromatic monomer of the claimed unit (B) can be present in the polymer 
GB ‘098 does not specifically teach the mol % of each component or the amount of unit structures containing an aromatic group based on the total amount of unit structure A B and C. 
Exemplary compounds of the first component include p-tert butyl styrene (abbreviated BSt) and styrene (abbreviated ST) (pg 2 lines 10-20) which has a molecular weight of respectively approximately 160.25 g/mol  for BSt and 104.15g/mol for St, butyl acrylate (abbreviated BA) (pg 6 lines 5-20) which has a molecular weight of 128.17 g/mol, and hydroxyl ethyl methacrylate  (abbreviated HEA) (pg 6 lines 5-
It should be noted that of all the aromatic monomers that are indicated to be capable of mixing with p-tert butyl styrene, the styrene monomer has the greatest difference in molecular weight and so should show the greatest difference in the molar amounts of the monomer. As such the other aromatic mnoomers which can be in mixture with p-tert butyl styrene would have ranges with a maximum amount that is between the maximum amounts of each of the calculated monomers. 
This gives molar ranges for the exemplary monomers of from 0 to 82.07 mol% of p tert buyl styrene, from 0 to 87.57 mol% of styrene,  4.18 to 63.94 mol% butyl acrylate and from 8.24 to 34.14 mol% of HEA. 
As such the claimed unit structure A is present in an amount in an overlapping range with the claimed rangewhen p-tert butyl styrene is selected as a monomer, unit B is present in an overlapping amount when an additional aromatic monomer is mixed with p-tert butyl styrene which is exemplified by the styrene monomer unit in the calculations above,  unit C is present in an amount in the claimed range, and Unit D is present in an amount that is an overlapping range with the claimed range of form 10 to 20 mol%. 
Given the molar amounts indicate above the maximum amount aromaticity of A B and C would be present when 87.57 mol of BSt is used with 4.18 mol% (the polymer of 85 g St/5 g BA/10g HEA) of butyl acrylate and would give an aromaticity of A+B+C of approximately 95.44 mol %. The minimum amount of aromaticity would be present when 30g BSt/ 60g BA/ 10g HEA is used and would result in an aromaticity of A+B+C of approximately 28.57 mol %. 
As such GB ‘098 the units of aromatic groups present in unit structures A B and C is in a range of from 28.57 to 95.44 mol% which would be an overlapping range with the claimed range. 
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.I
As such GB ‘098 does not specifically teach the claimed ranges of the aromaticity of units A+B+C or of the Unit D but does teach overlapping ranges with these ranges. 
It would have been obvious to one of ordinary skill at the time of filling to select the use of the p-tertbutylstyrene monomer in combination with another aromatic monomer of GB ‘098 because GB’ 098 specifically indicates that p-tertbutyl styrene  can be used and can be used in a mixture with other aromatic monomers, and to use the claimed amounts of the aromatic units of A+B+C and the claimed amount of the units A B and  D because GB ‘098 teaches overlapping ranges with the claimed ranges. 
The indication of the composition being “an underlayer film forming composition for use in causing a block copolymer formed on a substrate to suffer phase separation”, is interpreted as an intended use of the composition. 
GB ’98 indicates that the polymers of the composition can be used to form lacquer to coats (pg 1 liens 45-50 and pg 2 lines 1-5) which would indicated that the composition can be used to make a film. As such since the composition has the same components present as are claim it would be capable of forming the indicated film having the claimed properties. 
The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Concerning claim 4 GB ‘098 teaches that polymer of the composition has 10 to 30% by weight of a hydroxyalkyl ester or (meth)acrylic acid containing 2 to 4 carbon atom is in the hydroxyalkyl group (pg 2 lines 10-30)corresponding to the claimed unit structure D of structure formula 3-1 .  Additionally from 50 to 100 mol % of the free hydroxyl group of the hydroxyalkyl ester of (meth)acrylic acid have be reacted with at least one aliphatic or cylco aliphatic dicarboxylic acid anhydride resulting in an acid 
The reacted hydroxyl group could not be considered part of structure C as the exemplary butyl acrylate already indicates a unit structure with is derived from a compound  containing a (meth)acryloyl group an containing no hydroxyl group, as the reacted hydroxyl group would have been comprised of a compound containing a hydroxyl group. This would result in the reacted group not being considered to be a part of the indicated monomer units of A B C or D and would therefore result in the molar amount of each unit changing. 
Recalculating the maximum amount of the HEA which corresponds to the claimed unit D would be present for a polymer having a structure of 65 g BSt/ 5g BA/ 30 g HEA for a molar ratio of 0.405616 BSt/ 0.039011 BA/ 0.115260 HEA or a molar % of 72 % BSt/ 6.96 % BA/ 20.58 % HEA.  The minimum amount of HEA would be present in a polymer would be zero % if all of the hydroxyl group is reacted.  This gives a range of the unit D of from 0 to 20.58 mol% which is an overlapping range with the claimed range.  The previously calculated aromaticity value of A+B+C would stay same providing the previously indicated overlapping range because the molar amount of A+B+C has not changed only the amount of the unit D. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed amount unit D in the claimed amount because GB ‘098 teaches the claimed unit structure which is present in an overlapping range with the claimed range. 
Concerning claim 5 GB ‘098 teaches as is indicated above that the tert butyl styrene monomer can be present as a mixture with additional other aromatic monomers such as styrene or chlorostyrene 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed monomer in combination with tert butyl styrene in the claimed amounts because GB ‘098 teaches that tert butyl styrene monomer can be present as a mixture with additional other aromatic monomers such as styrene or chlorostyrene and teaches overlapping ranges of the indicated amount of monomers. 
Concerning claim 6 GB ‘098 further teaches that the unit derived from a compound containing a (meth)Acryloyl group and containing no hydroxyl group is preferably an aliphatic acrylic or methacyrlic acid ester having from  4 to 8 carbon atoms in the alcohol component  an butyl methacrylate butyl acrylate and 2-ethylhexyl acrylate are particularly suitable (pg 3 lines 25-35).  These components would correspond to the claimed structure of C when C is formula 5-1. 
Concerning claims 13 GB ‘098 further teaches that the polymers of claim 1 are used to make films of the polymers on substrates (pg 5 lines 5-10). 
GB ‘098 does not specifically teach that the film is an underlayer film for use in causing a layer comprising a block copolymer formed on a substrate to suffer phase separation. 
However the film of GB ‘098 would comprise the same polymer as is indicated in the discussion of claim 1 and be formed into a film as is indicated above.  As such the coating film of GB ‘098 could be used as an underlayer film, which in turn could be used for causing a layer comprising a block copolymer formed on a substrate to suffer phase separation.   As such, since the film of GB ‘098 would be capable of meeting these limitations, which are an indication of how the film is used, and the claim is drawn specifically to a product, the film of GB ‘098 would meet the claimed limitations. 
The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Claims 1, 3, 5-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Arimura (JP 2005-048088 A; all citations refer to the English language machine translation which is provided)
Concerning Claim 1, 3, 5-7 Arimura teaches a specific copolymer having a structure of (paragraph 0045-0046)

    PNG
    media_image1.png
    160
    638
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    153
    154
    media_image2.png
    Greyscale

In general Arimua teaches a broad indication of a copolymer for which the specific polymer indicated above picks preferred monomer units and teaches that each of the subscripts of the monomers is a degree of polymerization and that p is from 1 to 1000 (paragraph 0026), q is from 0 to 1000 (paragraph 0029), r is from 0 to 1000 but preferably r is 1 or more (paragraph 0032), x is from 1 to 1000 (paragraph 0036) and y is from 0 to 1000 (paragraph 0039) and the total number of polymerization of the formula as a whole discounting the crosslinker is from 4 to 1000 (paragraph 0040).  It should be noted that an additional crosslinked monomer is indicated to be present in an amount of t of from 1 to 200  (paragraph 0043). 
As such the monomer indicated by p corresponds to the claimed unit structure (A) the monomer indicted by r corresponds to the claimed unit structure (B) and is a unit structure of a polyemrized vinylnaphthalene, the monomer indicated by y correspond to the claimed unit structure (C) and the 
This indicates that the monomer of unit (A) can be present in a maximum amount of from 999 out of 1001 degree of polymerization or 99.8 mol% to a minimum amount of from 1 out of 1200 degree of polymerization  or 0.00083 mol%. 
This indicates that the monomer of unit (B) can be present in a maximum amount of from 998 out of 1001 degree of polymerization or 99.7 mol% to a minimum amount of from 0 out of 1200 degree of polymerization or 0 mol%. 
This indicates that the monomer of unit (C) can be present in a maximum amount of from 997 out of 1001 degree of polymerization or 99.6 mol% to a minimum amount of from 0 out of 1200 degree of polymerization  or 0 mol%.  It should be noticed that alternatively the monomer which is indicated by subscript x can also be considered to be a monomer of the structure indicated by unit (C) the acrylamide group includes a acryloyl group and the monomer does not include a hydroxyl group. However this does not particularly much change the range of the unit (C) only indicating that there is a minimum amount of 1 out of 1200 monomer units to give a mol % of or 0.083 mol% and indicating that the maximum number of units which are present can be is 998 out of 1001 giving a maximum amount of 99.7 mol%. 
The amount of monomer D is indicated to be present in an maximum amount of 200 out of a degree of 204  or 98.0 mol% and the minimum amount is indicated to be present in an amount of 1 unit per 1001 degree of polymerization giving 0.099 mol %. 
These are all overlapping ranges with the claimed ranges of the amount of each structure unit. 
Moreover units A B and C can be present in a total amount of up to all of possible 1000 monomer units present in the polymer chain but the aromatic unit can be from 999 to 1 of these monomer units indicating a molar % which ranges from 0.1 to 99.9 mol%. This is also an overlapping 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.I
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed amounts of the aromatic units of A+B+C and the claimed amount of the units A B C and  D because Arimua teaches overlapping ranges with the claimed ranges. 
Arimura indicates that the polymers of the composition can be used to films (paragraph 0062-0063) which would indicated that the composition can be used to make a film. As such since the composition has the same components present as are claim it would be capable of forming the indicated film having the claimed properties. 
The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Concerning claim 13 Arimura teaches the polymer composition of claim 1 having the  copolymer with overlapping monomer units as is indicated above in the discussion of claim 1. 
Arimura further indicates that the polymers of the composition can be used to films (paragraph 0062-0063) which would indicated that the composition can be used to make a film.
As such the film of Arimura could be used as an underlayer film, which in turn could be used for causing a layer comprising a block copolymer formed on a substrate to suffer phase separation.   As such, since the film of Arimura would be capable of meeting these limitations, which are an indication of how the film is used, and the claim is drawn specifically to a product, the film of Arimura would meet the claimed limitations. 
Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

Allowable Subject Matter
7.	Claim 2 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or fairly suggest that the copolymer having the units (A) (B) (C) and (D) is also a block copolymer including the indicted silicon containing polymer.  It should be noted that this combination of limitations was rejected under 112(a) for lacking sufficient written description in the specification.
Response to Arguments
8.	Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive. Concerning the rejection over GB 098 applicant argues that that admitted by the patent office GB 098 does not teach or suggest a copolymer including the use unit structure B and the present claims require the presence of some unit structure B.
This argument is not found to be persuasive because while GB 098 does not specifically teach that there is a monomer of unit structure present in the polymer at the same time t-butyl styrene is present GB ‘098 teaches that the first monomer unit which can be p-tertbutyl styrene can be other aromatic monomers such as styrene alpha methylstyrene, or chlorostyrene and can be mixture thereof (pg 2 lines 10-20). This indicates that both a p-tert butyl styrene of the claimed unit (A) and an additional aromatic monomer of the claimed unit (B) can be present in the polymer.  As such the newly provided claim limitation that unit (B) required to be present and is not optional would be obvious over the . 

Conclusion
9.	Claims 1-7 and 13-14 are rejected. Claims 2 and 14 are objected to over the prior art of record but are rejected over 112 (a) as not being supported by the originally filed specification. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763     

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763